ORDER OF MULTIDISTRICT LITIGATION PANEL
                       Order Pronounced October 8, 2008


  THE MOTION IN THE FOLLOWING MULTIDISTRICT LITIGATION CASE IS
              GRANTED IN PART AND DENIED IN PART:


08-0142     IN RE DELTA LLOYDS INSURANCE COMPANY OF HOUSTON,
            TEXAS

08-0208     IN RE HURRICANE RITA HOMEOWNERS’ CLAIMS

08-0427     IN RE       SOUTHEAST SURPLUS UNDERWRITERS GENERAL
            AGENCY, INC.
            respondents’ motion to vacate order of appointment of pretrial judge
            granted in part and denied in part

                              Per Curiam Opinion